DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 17/392,353 on August 17, 2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 3, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species 3, Figure 6 and Claims 1-3, 9 and 10 in the reply filed on August 17, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al.
	( US 2022/0114939 A1 ) in view of Lee et al. ( US 2018/0217427 A1 ).

	Kwak teaches in Claim 1:
	A display device ( Figure 3, [0023] discloses a display 300 ) comprising: 
a display panel ( Figure 3, [0023] discloses a screen 302/display panel 302 ); and 
a driving connector connected to the display panel and from which driving signals are provided to the display panel ( Figure 3, [0023] discloses a a timing controller embedded driver circuit 316 and de-multiplexer circuit 318 (read the two together as a driving connector. Please note various other figures show different layouts for these elements, either combined, separate, etc. Please note [0023], [0039] which disclosed the two elements can be embedded/combined together, for example) and [0030] discloses circuit 318 can also include a gate scan driver 722, data driver 724, etc, which can provide driving signals to the display panel 302. As an alternative, [0023] discloses display drivers 316 can also include gate or data drivers, further reinforcing the embedded/interchangeable features of 316 + 318 ), the driving connector including: 
a driving integrated circuit ( Figure 3, [0023] discloses a common integrated circuit or IC, such as 316 ), 
a gate pad through which a first driving signal among the driving signals is output from the driving connector to the display panel ( Figures 3 and 4, [0026] disclose output bumps (read as a gate pad) which connect to panel data lines. Respectfully, there is clearly an output from 316/318 to the display panel 302 ), 
a first input pad through which the first driving signal is input to the driving connector from outside thereof ( Figure 3, [0023] discloses a printed circuit board (read as having an input pad) which can be used to provide input to 316/318 (read as a first input pad). These signals are then processed by 316/318 and then output further to the display panel 302 ), and 
a gate driver which connects the gate pad to the first input pad ( Figures 3 and 7 show a gate driver 722, which, as noted above, can be combined into 316/318 ) and includes:
a first substrate ( Figure 4, [0027] discloses a first substrate/PCB with 416, 418, etc ); and 
a transistor on the first substrate [and including a source electrode connected to the first input pad and a drain electrode connected to the gate pad] ( Figure 4, [0027] discloses the de-multiplexer DEMXU circuits 418 which can include transistors in the display panel circuit and can provide connections to connect circuit 416 output bumps to display panel data lines. For specific connections of electrodes, please note the combination below ), 
wherein within the driving connector ( 318 ), the transistor ( 418, i.e. within 318 ) and the driving integrated circuit ( 316 ) are in order from the first substrate ( Figures 3 and 4 shows the layout as claimed, vertically stacked/upward, etc ); but

Kwak does not explicitly teach the transistor “including a source electrode connected to the first input pad and a drain electrode connected to the gate pad”.

Initially, Kwak teaches in Figure 8, [0033] of the connections of the DEMUX transistors with source and drain connections, but does not disclose the precise claimed connections. 

However, in the same field of endeavor, Lee teaches of a similar concept of being able to mount a drive IC, etc, in a non-display area NDA, ( Lee, Figures 1 and 2, [0029] ). In particular, in this NDA region can be a transistor 153 formed on a first substrate SUB1. Notably, this offset transistor can connect to a gate line 122 and data line 181, ( [0055], [0057] ), using the source and drain electrodes. One of ordinary skill in the art would realize to be able to design the transistor connections, in this NDA area, to the gate and data lines, using either the source or drain interchangably, as the various embodiments of Lee and [0055]+ teach.  Furthermore, given the positioning of the transistor, and with Kwak also teaching of a similar position, it can receive input aspects as well, as shown. Please note pad line 126, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the transistor connections, as taught by Lee, with the motivation that by having the transistor in the NDA, etc, thickness of the elements can be reduced and/or designed efficiently, ( Lee, [0008], [0057] ).

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al.
( US 2022/0114939 A1 ) in view of Lee et al. ( US 2018/0217427 A1 ), as applied to Claim 1, further in view of Chung et al. ( US 2010/0141617 A1 ).

Kwak teaches in Claim 2:
	The display device of claim 1, wherein the driving connector further includes: 
a data pad through which a second driving signal among the driving signals is output from the driving connector to the display panel ( Figures 3 and 4, [0022] disclose connecting each driver 216 to output integrated circuit bumps (rad as a data pad) to display panel data lines ); but

Kwak does not explicitly teach of “a second input pad through which the second driving signal is input to the driving connector from outside thereof; a first connection electrode and a second connection electrode spaced apart from each other along the first substrate; and the transistor, the first and the second connection electrodes, and the driving integrated circuit in order from the first substrate.”

However, in the same field of endeavor, display integrated circuits, Chung teaches of an integrated circuit device 301, ( Chung, Figure 3, [0034] ).In particular, there are a plurality of input pads 311 which are adapted to receive external signals (similar functionality to Kwak) as well as output terminals 321. As for the connection electrodes, please note the combination with Lee who teaches of a transistor with source and drain electrodes (read as connection electrodes) which are spaced apart (as shown in Lee’s Figure 2). Furthermore, the same connection concept of Kwak Figure 4, is still maintained, showing the order/arrangement of the aspects.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the additional input pads, as taught by Chung, with the motivation that additional input pads can allow for greater and more types of input data to be transferred to the driving aspects, ( Chung, [0035] ). In particular, by having the particular layout of the input terminals, as shown in Figure 3, electro-static discharge prevention circuits can be associated with the input pads 311. 

	Kwak and Lee teaches in Claim 3:
	The display device of claim 2, wherein the first connection electrode connects the source electrode of the transistor and the first input pad to each other, and the second connection electrode connects the drain electrode of the transistor and the gate pad to each other. ( The combination, namely Lee, teaches to have connections of the transistors connected to various display drivers, input pads, etc. Furthermore, please note the combination with Chung who teaches to have multiple input pads which need to be connected to the display driving aspects; the transistor of Lee performs this functionality )

9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al.
( US 2022/0114939 A1 ) in view of Lee et al. ( US 2018/0217427 A1 ), as applied to Claim 1, further in view of Kim et al. ( US 2021/0027673 A1 ).

As per Claim 9:
	Kwak does not explicitly teach “wherein the driving connector further includes a second substrate between the transistor and the first input pad and between the transistor and the gate pad.”

However, in the same field of endeavor, display driving, Kim teaches of a stretchable display with gate drivers GD, etc, mounted in additional/ substrates 121, ( Kim, Figure 1, [0056] ). Furthermore, there are a plurality of first substrates 111 and a plurality of additional substrates 121. In addition, there is also lower substrates 110 as well, which is for the GD drivers, etc, i.e. for the first input pad (and then substrates 121 for the GD driver, i.e. gate pad). Furthermore, please note Lee also teaches of multiple substrates as well and Kwak Figure 4 teaches of a plurality of PCBs for the circuitry aspects.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the additional substrates, as taught by Kim, with the motivation that by having multiple substrates and characteristics (such as flexibility, etc), this can be hep with a stretchable display and in general, have good flexibility, ( Kim, [0035]-[0036] ).

	Kim teaches in Claim 10:
	The display device of claim 9, wherein each of the first substrate and the second substrate includes polyimide. ( [0044] discloses the plurality of substrates may be formed of polyimide )

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621